NUMBER 13-09-00245-CV

                                      COURT OF APPEALS

                        THIRTEENTH DISTRICT OF TEXAS

                            CORPUS CHRISTI - EDINBURG



                             IN RE THE ESTATE OF JEANNE STAHL


                                 On Petition for Writ of Mandamus


                                  MEMORANDUM OPINION

             Before Chief Justice Valdez and Justices Garza and Vela
                       Memorandum Opinion Per Curiam1

         Relators, the Estate of Jeanne Stahl, Deceased, David Stahl, Debra Stahl

McFarland, and Richard Stahl (collectively referred to as the “Stahls”), have filed a

petition for writ of mandamus by which they request this Court to direct respondent,

the Honorable John B. Martinez, presiding judge of the County Court at Law No. 3 of


         1
             See T EX . R . A PP . P . 5 2 .8 (d ) ("W hen denying relief, the court m ay hand dow n an opinio n but
is n ot required to do so."); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).See
T EX . R . A PP . P . 5 2 .8 (d ) (“W h e n d e n yin g relief, the court m ay hand dow n an opinion but is not req uired
to do so.”); T EX . R . A PP . P . 47.4 (distinguishing opinions and m em orandum opinions).
Nueces County, Texas, to preclude the admission of evidence relating to certain

events that transpired (1) before Jeanne Stahl was admitted into the hospital, and (2)

after her death. The real parties in interest are Bay Area Healthcare Group, Ltd., d/b/a

Corpus Christi Medical Center and Bay Area Medical Center (collectively referred to as

“Bay Area”). This Court requested a response from the real parties in interest and one

was timely filed.

      The Court, having examined and fully considered the petition for writ of

mandamus and the response, is of the opinion that the Stahls have not shown

themselves entitled to the relief sought and the petition for writ of mandamus should

be denied. See T EX . R. A PP. P. 52.8(a). Accordingly, the petition for writ of mandamus

is DENIED.

                                               P ER C URIAM




Memorandum Opinion delivered
and filed on the 8th day of July, 2009.




                                           2